 Case 2:20-cv-03413-KSH-CLW Document 23-4 Filed 11/01/20 Page 1 of 1 PageID: 240


J. A. RAKOFSKY
INJURY & ACCIDENT LAW, LLC
P.O. BOX 32250 ● NEWARK, NJ 07102 ● Tel. 888.977.0090 ● Fax. 888.977.4711

                                                            November 1, 2020

       Via e-File:
       To:    Hon. Katharine S. Hayden, U.S.D.J.
              United States District Court
              Martin Luther King Building
              50 Walnut Street
              Newark, NJ 07101


       RE:     Arielle Fletcher v. Gateway Group One, et al.
               Docket: 2:20-cv-03413-KSH-CLW

       Dear Judge Hayden,

               I hope Your Honor is well. Please find attached Plaintiff’s Opposition to
       Defendant, Gateway Group One’s Motion to Dismiss. I hired an attorney to manage this
       case, but at only the last minute, he informed me that he was unable to draft the
       Opposition. Accordingly, at the last minute, I was required to drop everything, in order
       for me to draft and file it. Therefore, to the extent that this Opposition may be slightly
       tardy, I respectfully request that it be considered timely under the circumstances.

              If Your Honor has any further questions, please do not hesitate to make contact
       with us. Thank you.


       Respectfully submitted,

       /s/ Joseph Rakofsky

       Joseph Rakofsky, Esq.
